Citation Nr: 1624281	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  15-31 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of medical treatment by the Sanpete Valley Hospital in Mt. Pleasant, Utah on February 4, 2014.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1980 and from July 1981 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision which denied the benefits sought on appeal.  
The record shows that the Veteran was previously represented by the Disabled American Veterans.  In December 2014, the Veteran revoked the appointment of Disabled American Veterans as his representative and he has not appointed another representative.  The Board now recognizes the Veteran as proceeding pro se.


REMAND

The record indicates that the Veteran filed a claim for payment or reimbursement of unauthorized medical expenses incurred as a result of medical treatment by the Sanpete Valley Hospital in Mt. Pleasant, Utah on February 4, 2014, which was then appealed to the Board.  The Veterans Health Administration (VHA) Medical Appeal file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems do not contain a copy of the original claim for medical reimbursement expenses or the medical records from the Sanpete Valley Hospital from February 4, 2014, which the current claim on appeal is based upon.  In an undated Report of Contact, the VA Medical Center (VAMC) Appeals Department in Fort Harrison, Montana stated that they were unable to print a copy of the initial denial letter for the appeal folder in regard to this claim and that the first denial letter was sent in August 2014.  A copy of a June 2015 denial letter is included in the file.  In this case, as the relevant medical and procedural documentation needed to adjudicate the claim is missing, the Board finds a remand is necessary to attempt to obtain these documents.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC to obtain the original denial of the claim, the original claim for reimbursement of medical expenses, and the medical records from the Sanpete Valley Hospital from February 4, 2014.  In an attempt to obtain those records, the VAMC may need to contact the Veteran for copies of those documents that may be in his possession or have him provide a signed Authorization and Consent to Release Information to VA form to obtain the missing medical records from the Sanpete Valley Hospital.  Document whether or not the records are available in the claims file.  Efforts to obtain the records must continue until they are found to not exist or that further efforts to obtain them would be futile.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

